    Case 2:21-cv-11524-RHC-APP ECF No. 1, PageID.1 Filed 06/29/21 Page 1 of 21



                               U ITED STATES DISTRICT COURT
                           FOR THE EASTERN DISTRICT OF MICHIGAN
                                    SOUTHERN DIVISION

  In Re: AUTOMOTIVE PARTS                                 2: 12-md-02311-SFC-RSW
  ANTITRUST LITIGATION                                    Honorable Sean F. Cox


 In Re: Electric Powered Steering Assemblies              Case No. 2:13-cv-01 905
 In Re: Shock Absorbers                                   Case No. 2: l 5-cv-03 305


  THIS RELATES TO:
  State Attorneys General

  STATE OF CALIFORNIA,                                   Case No. 2:21-cv-115 24
  ex rel. Rob Bonta,
  Attorney General of the State of California           Complaint for Damages, Civil Penalties,
                                                        and Injunctive Relief
                   Plaintiffs,                          Demand for Jury Trial
          v.

  Showa Corporation and
  American Showa, Inc.
                   Defendants.



          The State of California, through Rob Bonta, the Attorney General, in his official capacity

 as the chief law enforcement officer of the State of California, files this complaint against Showa

 Corporation and American Showa, Inc. (collectively, "Defendants" or "Showa"), and alleges:


                                       NATURE OF ACTION


     1. Defendants and their co-conspirators conspired to suppress and eliminate competition by

          agreeing to rig bids for, and to fix, stabilize, and maintain the price of Electric Powered

          Steering Assemblies and Shock Absorbers ("Relevant Parts"). These price-fixed parts

          were installed in automobiles purchased by Plaintiffs.

DBl/ 122455016.1                                    1
   Case 2:21-cv-11524-RHC-APP ECF No. 1, PageID.2 Filed 06/29/21 Page 2 of 21



     2. For the duration of the conspiracies, from at least as early as 2007 and continuing through

          at least September 2012, the exact dates being unknown to Plaintiffs, Defendants' actions

          resulted in fixing, stabilizing, and maintaining prices for the Relevant Parts. Due to

          Defendants ' unlawful conduct, the State of California and its state agencies were

          deprived of open and fair competition when purchasing the Relevant Parts and paid

          higher-than-competitive prices for such parts and for automobiles installed with them.

     3. Competition authorities in the United States, the European Union, and Japan have been

          investigating a number of conspiracies involving automotive parts since at least February

          2010 . On April 23, 2014, the United States Department of Justice announced that Showa

          Corporation pleaded guilty and agreed to pay a criminal fine of $19.9 million for its role

          in a conspiracy to rig bids for, and to fix , stabilize, and maintain the prices of Electric

          Powered Steering Assemblies.

     4. Defendants and their co-conspirators affected millions of dollars of commerce. The State

          of California, California businesses, and consumers suffered antitrust injury to their

          business or property due to Defendants ' conspiracies to suppress and eliminate

          competition by agreeing to rig bids for, and to fix, stabilize, and maintain prices and

          aiiificially inflate prices for the Relevant Parts during the duration of the conspiracies.




                                    JURISDICTION AND VENUE


     5. Plaintiffs bring this action to secure damages, permanent injunctive relief, civil penalties,

          and reasonable attorneys ' fees pursuant to Section 4 (15 U.S.C. § 15) and Section 16 of

          the Clayton Act (15 U.S.C. §26) for vio lations of Section 1 of the Sherman Act (15




DBl/ 122455016.1                                     2
  Case 2:21-cv-11524-RHC-APP ECF No. 1, PageID.3 Filed 06/29/21 Page 3 of 21



         U.S.C. § 1), as well as sections 16720 and 17200 et seq. of the California Business and

         Professions Code.

     6. This Court has original jurisdiction over the subject matter of all causes of action alleged

         in this Complaint pursuant to 28 U.S .C. §§ 1331 and 1337. This Court has subj ect matter

         jurisdiction over the state law claims pursuant to 28 U.S.C. § 1367 because Plaintiffs'

          state law claims are so related to the federal question claims that they form part of the

          same case or controversy that would ordinarily be tried in one judicial proceeding.

     7. Venue is proper in the United States District Court, Eastern District of Michigan,

          pursuant to Section 12 of the Clayton Act (15 U.S .C. § 22), and 28 U.S.C.       § 1391.
          Defendants transact business in the United States, including in this district, committed an

          illegal act, or are found in this district, and a substantial part of the events giving rise to

          the claims arose in this district. .


                                                 PARTIES


                                                 Plaintiffs


     8. The State of California is authorized to fi le Count I under 15 U.S.C. §§ 15 and 26 to

          enjoin Defendants from the violations alleged herein.

     9. The Attorney General brings this action on behalf of the Plaintiffs the State of California,

          including California state agencies, for damages, civil penalties, injunctive, and equitable

          relief.

     10. The Attorney General of California is the chief legal officer of the State of California and

         the enforcement authority of section 16720 and 17200 et seq. of the California Business

          and Professions Code, and is authorized to file Counts II, III, and IV. As California's



D81/ 122455016.1                                      3
    Case 2:21-cv-11524-RHC-APP ECF No. 1, PageID.4 Filed 06/29/21 Page 4 of 21



          chief law enforcement officer, the Attorney General enforces California's antitrust laws,

          including the Cartwright Act. Cal. Bus. & Prof. Code§§ 16700 - 16770. The Attorney

          General is specifically authorized to obtain injunctive and other equitable relief,

          restitution, and civil penalties to redress unfair, unlawful, and fraudulent business

          practices. See Cal. Bus. & Prof. Code §§ 17203, 17204, 17206.


                                              Defendants


      11. Defendant Showa Corporation is a Japanese corporation with its principal place of

          business in Saitama, Japan. Defendant American Showa, Inc. is an Ohio corporation

          with its principal place of business in Sunbury, Ohio.


                                     Co-Conspirators and Agents


      12. Various persons, partnerships, sole proprietors, :firms, corporations and individuals not

          named as defendants in this lawsuit, and individuals, the identities of which are presently

          unknown, have participated as co-conspirators with the Defendants in the offenses

          alleged in this Complaint, and have performed acts and made statements in furtherance of

          the conspiracies or in furtherance of the anticompetitive conduct.

      13. Plaintiffs reserve the right to name some or all of the persons or entities who acted as co-

          conspirators with Defendants in the alleged offenses as Defendants.

      14. Any reference in this Complaint to any act, deed, or transaction by a corporation means

          that the corporation engaged in the act, deed, or transaction by or through its officers,

          directors, agents, employees, or representatives while they were actively engaged in the

          management, direction, control, or transaction of the corporation's business or affairs.




OB1/ 122455016.1                                    4
   Case 2:21-cv-11524-RHC-APP ECF No. 1, PageID.5 Filed 06/29/21 Page 5 of 21



      15. Defendants are also liable for acts of companies they acquired through mergers or

          acquisitions which are done in furtherance of the alleged conspiracies.

     16. Defendants named herein acted as the agent or joint venture of or for the other co-

          conspirators with respect to the acts, violations, and common course of conduct alleged

          herein.


                                     FACTUAL ALLEGATIONS


      17. Defendants engaged in the business of manufacturing and selling the Relevant Parts to

          automobile manufacturers for installation in vehicles manufactured and sold in the United

          States and elsewhere. Electric Powered Steering Assemblies, which are defined to

          include electric power steering motors, provide electric power to assist the driver to more

          easily steer the automobile. Electric Powered Steering Assemblies link the steering wheel

          to the tires, and include the column, intermediate shaft, and electronic control unit,

          among other parts, but do not include the steering wheel or tires. "Pinion-Assist Type

          Electric Powered Steering Assemblies" provide power to the steering gear pinion shaft

          from electric motors to assist the driver to more easily steer the automobile. Pinion-Assist

          Type Electric Powered Steering Assemblies include an electronic control unit and link

          the steering wheel to the tires but do not include the column, intermediate shaft, steering

          wheel or tires. Pinion-Assist Type Electric Powered Steering Assemblies are a subset of

          Electric Powered Steering Assemblies. The term Electric Powered Steering Assemblies,

          as used in this Complaint, includes Pinion-Assist Type Electric Powered Steering

          Assemblies as well as all component parts of the assemblies, including the steering

          column, intermediate shaft, electronic control unit, and electric power steering motor (but

          not the steering wheel or tires).

OB1/ 122455016.1                                    5
    Case 2:21-cv-11524-RHC-APP ECF No. 1, PageID.6 Filed 06/29/21 Page 6 of 21



      18. Shock Absorbers are hydraulic or mechanical paiis of automobile suspension systems.

          They are installed between the body frame of an automobile and the tires, and along with

          springs, they absorb and dissipate vibration generated during a drive.

      19. The Relevant Parts are installed by original equipment manufacturers ("OEMs") in

          vehicles as part of the automotive manufacturing process.

     20. For vehicles, the OEMs - mostly large automotive manufacturers such as Ford

          Motor Company, Toyota Motor Corporation, General Motors Corp., etc. - purchase the

          Relevant Parts directly from Defendants. The Relevant Parts may also be purchased by

          component manufacturers who then supply such systems to OEMs. These component

          manufacturers are also called "Tier 1 Manufacturers" in the industry. Tier 1

          Manufacturers supply Relevant Paiis directly to an OEM.

     21. During the period of conspiracies, Defendants manufactured the Relevant Parts (a) in the

          United States for installation in vehicles manufactured and sold in the United States, (b)

          in Japan and elsewhere for export to the United States and installation in vehicles

          manufactured and sold in the United States, and/or (c) in Japan for installation in vehicles

          manufactured in Japan for export to and sale in the United States.

     22. Automobile manufacturers issue Requests for Quotation ("RFQs") to automotive parts

          suppliers on a model-by-model basis when they purchase Relevant Parts. Automotive

          parts suppliers, including Defendants, submit quotations to automobile manufacturers in

          response to RFQs. The winning bidder supplies parts to the automobile manufacturers

          for the lifespan of the car model, usually lasting four to six years . The bidding process

          for a certain car model starts approximately three years prior to the start of production.




0B1/ 122455016.1                                    6
  Case 2:21-cv-11524-RHC-APP ECF No. 1, PageID.7 Filed 06/29/21 Page 7 of 21



     23. Defendants sold the Relevant Parts to multiple automobile manufacturers, which

          installed them in automobiles made and sold in the United States and elsewhere.


                        Structural Characteristics of the Automotive Parts Market


     24. The structural characteristics of the automotive parts market are conducive to a price-

          fixing agreement, and have made collusion particularly attractive in this market. These

          characteristics include high barriers to entry and inelastic demand.

     25. There are substantial barriers to entry in the markets for the Relevant Parts. It would

          require substantial initial costs associated with manufacturing plants and equipment,

          energy, transportation, distribution infrastructure, skilled labor; and long standing

          relationships with customers. These costs are considered high barriers to entry thereby

          making market entry more difficult if not altogether precluding it.

     26. Due to high barriers to entry, incumbent firms have incentive to collude and keep supra-

          competitive prices. High barriers to entry also faci litate the maintenance of collusion

          since incumbents do not face the risk of new entrants engaging in price competition.

     27. "Elasticity" is a term used in economics to describe the sensitivity of supply and demand

          to changes in the price. Demand for a certain product is "inelastic" when an increase in

          price of the product creates only a small change in the quantity demanded of that product.

          Consumers of the product whose demand is inelastic would continue to buy it despite a

          pnce mcrease.

     28. When customers are not sensitive to a price increase, a cartel can increase price and

          maintain relatively level sales volume. Thus, it could continue to keep supra-competitive

         prices with relatively stable demand and increase profit.



DBl/ 122455016.1                                    7
     Case 2:21-cv-11524-RHC-APP ECF No. 1, PageID.8 Filed 06/29/21 Page 8 of 21



                                        Government Investigations


     29. The United States Department of Justice ("Department of Justice"), as well as authorities

          in the European Union and Japan, started global, industry-wide investigations into

          possible violations of the antitrust laws in the auto parts industry in 2010. The complete

          scope of the investigations is unknown.

     30. The Department of Justice publicly announced aspects of the investigation when FBI

          agents raided the offices and factories of suspected companies. Since the raids, the

          investigation has continued to this date. So far 46 companies have been convicted and

          collective fines total more than $2.9 billion.

     31. On May 28, 2014 Showa Corporation entered into a plea agreement with the United

          States Department of Justice, pleading guilty to one count for violating Section 1 of the

          Sherman Act (15 U.S.C. §1) by conspiring to restrain trade. It also agreed to pay a $19.9

          million criminal fine. According to the plea agreement, Showa Corporation participated

          in a conspiracy to suppress and eliminate competition in the automotive parts industry by

          agreeing to fix pricesand rig bids for certain pinion assist type Electric Powered Steering

          Assemblies sold to Honda Motor Co ., Ltd. and certain of its subsidiaries in the United

          States and elsewhere, in violation of the Sherman Act.

     32. In furtherance of the conspiracies, Showa Corporation, through its officers and

          employees, engaged in discussions and attended meetings with representatives of other

          companies involved in the manufacture and sale of the Relevant Parts. During such

          discussions and meetings, agreements were reached to allocate automobile manufacturers

         to whom each would sell the Relevant parts, rig bids quoted to automobile manufacturers




DBl/ 122455016.1                                    8
     Case 2:21-cv-11524-RHC-APP ECF No. 1, PageID.9 Filed 06/29/21 Page 9 of 21



          for the Relevant Pa1is, and to fix stabilize, and maintain the prices of the Relevant Parts

          sold to automobile manufacturers in the United States and elsewhere.


                                          Trade and Commerce


     33. During the period of conspiracies, Defendants and their co-conspirators sold the Relevant

          Parts to automobile manufacturers located in various states in the United States in a

          continuous and uninterrupted flow of interstate and foreign trade and commerce. In

          addition, equipment and supplies necessary to the production and distribution of the

          Relevant Parts sold by Defendants and their co-conspirators, as well as payments for such

          parts sold by Defendants and its co-conspirators, traveled in interstate and foreign trade

          and commerce.

     34. Plaintiffs purchased a substantial volume of automobiles and trucks. A substantial

          volume of vehicles containing the Relevant Parts manufactured by Defendants and their

          co-conspirators were sold to California state agencies, California businesses, and

          California consumers.

     35. The anticompetitive was acts were intentionally directed at the United States markets for

          the Relevant Paiis because Defendants and their co-conspirators intentionally sold them

          to automobile manufacturers which in turn sold vehicles in the United States and in the

          State _of California. The business activities of Defendants and their co-conspirators in

          connection with the production and sale of the Relevant Parts that were the subject of

          these conspiracies were within the flow of, and substantially affected, interstate and

          foreign trade and commerce.


                           The Pass-Through of Overcharges to Consumers



DB1/ 122455016.1                                    9
 Case 2:21-cv-11524-RHC-APP ECF No. 1, PageID.10 Filed 06/29/21 Page 10 of 21



     36. Defendants and their co-conspirators' conspiracies to fix, stabilize, and maintain the

         prices of Relevant Parts at artificial levels resulted in harm to Plaintiffs because they

         resulted in Plaintiffs paying higher prices for such parts and automobiles installed with

         them than they would have paid in the absence of the conspiracies. The entire

          overcharges at issue were passed on to the State of California.


                                        Fraudulent Concealment


     37. Throughout the period of conspiracies, Defendants and co-conspirators affirmatively and

          fraudulently concealed their unlawful conduct from Plaintiffs.

     38. Even though Plaintiffs exercised reasonable diligence, they could not discover the

          violations of law alleged in this Complaint until long after the commencement of their

          consp1rac1es.

     39. The Department of Justice began investigation into conspiracies in the auto part industry

          as early as 2010, but the complete scope of products and companies involved in the

          conspiracies has not been disclosed to the public yet.

     40. Defendants' participation in the conspiracies and their conduct in furtherance of the goals

          of the conspiracies were not publicly known until the Department of Justice announced

          the plea agreement with Defendant Showa Corporation on or about April 23, 2014.

     41. Plaintiffs could not have discovered the violations earlier than that time because

          Defendants and co-conspirators conducted their conspiracies in secret, concealed the

          nature of their unlawful conduct and acts in furtherance of the goals of the conspiracies,

          and fraudulently concealed their activities through various means and methods designed

          to avoid detection.




D81/ 122455016.1                                   10
   Case 2:21-cv-11524-RHC-APP ECF No. 1, PageID.11 Filed 06/29/21 Page 11 of 21



     42. Defendants and their co-conspirators successfully and affirmatively concealed the nature

          of their conspiracies and unlawful conduct in furtherance of the conspiracies in at least

          the following respects:

              a. By agreeing among themselves to meet at locations where the conspiracies were

                   less likely to be detected;

              b. By agreeing among themselves to engage in illegal bid-rigging and price-fixing

                   conspiracies, which is by its nature self-concealing; and

              c. By agreeing among themselves to keep the existence of the conspiracies secret,

                   including the usage of secret code names.

     43. Plaintiffs had no knowledge of the alleged conspiracies or of any facts or information that

          might have led to the discovery of the conspiracies in the exercise of reasonable

          diligence, at least prior to April 23, 2014 when the Department of Justice announced the

          plea agreement with Showa Corporation.

     44. Defendants and their co-conspirators ' effective, affirmative, and fraudulent concealment

          effectively prevented timely detection by Plaintiffs, and was a substantial factor in

          causing Plaintiffs' harm.


                                                   Injury


     45. But for Defendants and their co-conspirators ' anticompetitive acts, Plaintiffs would have

          been able to purchase automobiles that incorporated the Relevant Parts at lower prices or

          at prices that Wijre determined by free and open competition.

     46. Defendants and their co-conspirators' unlawful activities took place within interstate and

          foreign trade and commerce, and had direct, substantial, and reasonably foreseeab le

          effect on United States and California commerce.

D81/ 122455016.1                                    11
    Case 2:21-cv-11524-RHC-APP ECF No. 1, PageID.12 Filed 06/29/21 Page 12 of 21



     47. As a direct and proximate result of the unlawful conduct alleged in this Complaint,

          Plaintiffs were not able to purchase the Relevant Parts and automobiles installed with

          them at prices that were determined by free and open competition. Consequently,

          Plaintiffs have been injured because they paid more ·than they would have paid in a free

          and open competitive market. There is a domestic injury that is concrete, quantifiable,

          and directly traceable back to the Defendants' and their co-conspirators' anticompetitive

          conduct.

     48 . As Plaintiffs paid more than what they would have paid absent the conspiracies,

          Defendants' and their co-conspirators' conduct has resulted in deadweight loss to the

          economy of the State of California, including reduced output, higher prices, and

          reduction in consumer welfare.

     49. As a direct and proximate result of the unlawful conduct alleged in this Complaint,

          Defendants and their co-conspirators benefitted unjustly from the supra-competitive and

          artificially inflated prices. The unjust financial profits on the sale of the Relevant Parts

          resulted from their illegal and anticompetitive conduct.


                                       VIOLATIONS ALLEGED

                                                 Count I

                               (Violation of Section 1 of the Sherman Act)

     50. Plaintiffs incorporate by reference and allege as if fully set forth herein, each and every

          allegation set forth in the preceding paragraphs of this Complaint with the same meaning,

          force, and effect.

     51 . Defendants and their co-conspirators engaged in conspiracies which unreasonably

          restrained the trade or commerce among the several States and with foreign nations; thus,


D81/ 122455016.1                                    12
  Case 2:21-cv-11524-RHC-APP ECF No. 1, PageID.13 Filed 06/29/21 Page 13 of 21



          their conduct violates Section 1 of the Sherman Act (15 U.S.C. §1). The State of

          California is entitled to reliefresulting from the Defendants' conduct.

     52. Defendants and their co-conspirators entered into continuing agreements, understandings,

          and conspiracies to raise, fix, maintain, and stabilize prices charged for the Relevant Parts

          during the period of conspiracies.

     53. Their unlawful conduct in furtherance of the conspiracies was intentionally directed at the

          United States markets for the Relevant Parts and had a substantial and foreseeable effect

          on interstate commerce by raising and fixing prices of such parts in the United States.

     54. The State of California has been injured by being forced to pay artificially inflated prices

          for the Relevant Parts and automobiles installed with such parts than they would have

          paid in the absence of the conspiracies.

     55 . As a direct and proximate result of Defendants' conduct, Plaintiffs have been harmed and

          will continue to be damaged by being forced to pay supra-competitive prices that they

          would not have paid in the absence of the Defendants' conduct.

     56. The alleged contracts, combinations, or conspiracies are per se violations of the federal

          antitrust laws.

     57. Unless permanently restrained and enjoined, Defendants will continue to unreasonably

          restrain fair and open competition for the Relevant Parts. Plaintiffs are entitled to an

          injunction against Defendants to prevent and restrain the violations alleged herein.


                                                Count II


          (Violation of the Cartwright Act, Business & Professions Code Section 16720)




OB1/ 122455016.1                                     13
   Case 2:21-cv-11524-RHC-APP ECF No. 1, PageID.14 Filed 06/29/21 Page 14 of 21




     58. Plaintiffs incorporate by reference and allege as if fully set forth herein, each and every

          allegation set forth in the preceding paragraphs of this Complaint with the same meaning,

          force, and effect.

     59. From at least as early as 2007 through at least September 2012, the exact dates being

          unknown to Plaintiffs, Defendants and their co-conspirators entered into and engaged in

          continuing unlawful trusts for the purpose of unreasonably restraining trade in violation

          of California Business and Professional Code section 16720.

     60. Defendants and their co-conspirators violated California Business and Professional Code

          section 16720 by forming continuing unlawful trusts and arranging concerted actions

          among Defendants and their co-conspirators in order to fix, raise, maintain and stabilize

          prices of the Relevant Parts .

     61. In furtherance of the goals of the conspiracies, Defendants and their co-conspirators

          conspired to:

                   a. fix, raise, maintain, and stabilize the price of the Relevant Parts;

                   b. submit rigged bids for the award of Relevant Parts contracts for automobile

                      manufacturers; and

                   c. allocate markets for the Relevant Parts amongst themselves.

     62. The combinations and conspiracies alleged herein have had, inter alia, the following

          effects:

                   a. price competition in the sale of the Relevant Parts has been restrained,

                      suppressed, and/or eliminated in the State of California;




DBl/ 122455016.1                                       14
  Case 2:21-cv-11524-RHC-APP ECF No. 1, PageID.15 Filed 06/29/21 Page 15 of 21



                   b. prices for the Relevant Parts sold by Defendants and their co-conspirators have

                      been fixed, raised, maintained, and stabilized at artificially high and non-

                      competitive levels in the State of California; and

                   c. Plaintiffs who purcbased automobiles installed with price-fixed Relevant Parts

                      have been deprived of the benefit of free and open competition.

      63. As a direct and proximate result of Defendants and their co-conspirators' unlawful

          conduct, Plaintiffs were injured in their business and property because they paid more for

          the Relevant Parts and automobiles installed with such price-fixed parts than they would

          have paid in the absence of Defendants ' and their co-conspirators' unlawful conduct. . As

         -a result of Defendants' and their co-conspirators' violation of section 16720 of the

          California Business and Professions Code, Plaintiffs bring this claim pursuant to section

          16750(c) and seek treble damages and the costs of suit, including reasonable attorneys'

          fees, pursuant to section 16750(a) of the California Business and Professions Code. The

          California Attorney General is entitled to fines and civil penalties to the maximum extent

          permitted by law under California Business and Professions Code section 16755. The

          California Attorney General may also obtain injunctive relief under California Business

          and Professions Code section 167 54. 5.


                                                 Count III


   (Violation of the Unfair Competition Law, Business and Professions Code Section 17200)


     64. Plaintiffs incorporate by reference and allege as if fully set fmih herein, each and every

          allegation set forth in the preceding paragraphs of this Complaint with the same meaning,

          force, and effect.



D81/ 122455016.1                                     15
    Case 2:21-cv-11524-RHC-APP ECF No. 1, PageID.16 Filed 06/29/21 Page 16 of 21



     65. From at least as early as 2007 and through at least September 2012, the exact dates being

          unknown to Plaintiffs, Defendants and their co-conspirators committed acts of unfair

          competition, as defined by sections 17200, et seq., of the California Business and

          Professions Code.

     66. The acts, omissions, misrepresentations, practices, and non-disclosures of Defendants and

          their co-conspirators, as alleged herein, constituted a common continuing conduct of

          unfair competition including unfair, unlawful and fraudulent business practices within the

          meaning of section 17200, et seq. , of the California Business and Professions Code,

          including, but not limited to, the following:

                   a. The violations of section 16720, et seq., of the California Business and

                      Professions Code, set forth above, constitute unlawful acts within the meaning

                      of section 17200 of the California Business and Professions Code;

                   b. Defendants' acts, omissions, misrepresentations, practices, and nondisclosures,

                      as described above, whether or not in violation of section 16720, et seq., of the

                     · California Business and Professions Code, and whether or not concerted or

                      independent acts, are otherwise unfair, unconscionable, unlawful, or fraudulent;

                   c. Defendants ' acts and practices are unfair to consumers of the Relevant Parts and

                      of automobiles installed with price-fixed parts in the State of California, within

                      the meaning of section 17200 of the California Business and Professions Code;

                   d. Defendants' acts and practices are fraudulent or deceptive within the meaning of

                      section 17200 of the California Business and Profession's Code; and

                   e. Defendants' actions to solicit others to join the conspiracies to suppress and

                      eliminate competition by agreeing to rig bids for, and to fix, stabilize, and



DBl/ 122455016.1                                      16
   Case 2:21-cv-11524-RHC-APP ECF No. 1, PageID.17 Filed 06/29/21 Page 17 of 21



                    maintain prices and/or artificially inflate prices for the Released Parts, whether

                    successful or not, are unfair business practices within the meaning of section

                    17200, et seq., of the California Business and Professions Code.

     67. The unlawful and unfair business practices of Defendants and their co-conspirators

          caused Plaintiffs to pay supra-competitive and artificially inflated prices for the Relevant

          Parts and automobiles installed with such parts. Plaintiffs were injured in their business

          and property because they paid more than they would have paid in the absence of

          Defendants' and their co-conspirators' unlawful conduct.

     68. The California Attorney General is entitled to recover civil penalties for the violations

          alleged in this Complaint not to exceed $2,500 for each violation of California Business

          and Professions Code section 17206.


                                                Count IV


                                           Unjust Enrichment


     69. Plaintiffs incorporate by reference and allege as if fully set forth herein, each and every

          allegation set forth in the preceding paragraphs of this Complaint with the same meaning,

          force, and effect.

     70. Plaintiffs were deprived of economic benefit because Defendants' and their co-

          conspirators' anticompetitive conduct created supra-competitive and artificially inflated

          prices for the Relevant Parts.

     71. Defendants and their co-conspirators enjoyed unjust financial profits which were derived

          from unlawful overcharges and monopoly profits. Their financial profits are

          economically traceable to overpayments for the Relevant Parts by Plaintiffs.



D81/ 122455016.1                                    17
   Case 2:21-cv-11524-RHC-APP ECF No. 1, PageID.18 Filed 06/29/21 Page 18 of 21



     72. The supra-competitive and aiiificially inflated price for the Relevant Parts, and unlawful

          monopoly profits enjoyed by Defendants and their co-conspirators are a direct and

         proximate result of Defendants' and their co-conspirators' unlawful practices.

     73 . It would lead to injustice if Defendants and their co-conspirators could retain any of the

          unlawful financial profits that are a direct and proximate result of tht!ir engagement in

          unlawful, unfair, and fraudulent conduct.

     74. As alleged in this Complaint, Defendants and their co-conspirators have been unjustly

          enriched as a result of their wrongful conduct and by Defendants' and their co-

          conspirators' unfair competition. Plaintiffs are accordingly entitled to equitable relief

          including restitution and/or disgorgement of all revenues, earnings, profits, compensation

          and benefits which may have been obtained by Defendants' and their co-conspirators'

          engagement in unlawful, unfair, and fraudulent conduct.

     75. As alleged in this Complaint, Defendants and their co-conspirators have been unjustly

          enriched as a result of their unlawful and anticompetitive conduct. Under sections 17203

          and 17204 of the California Business and Professions Code, Plaintiffs are accordingly

          entitled to an injunction against Defendants in order to restrain the violations alleged

          herein and to equitable relief which includes restitution of money or property which may

          have been acquired by means of Defendants' and their co-conspirators' unfair and

          anticompetitive conduct. Plaintiffs are also entitled to civil penalties to the maximum

          extent permitted by law pursuant to section 17206, et seq. , of the California Business and

          Professions Code.


                                           Prayer for Relief


     76. Accordingly, Plaintiffs request that this Court:

OB1/ 122455016.1                                   18
  Case 2:21-cv-11524-RHC-APP ECF No. 1, PageID.19 Filed 06/29/21 Page 19 of 21




                   a. Adjudge and decree that Defendants violated the Sherman Act (15 U.S.C. §1) ;

                   b. Adjudge and decree that Defendants' contracts, conspiracies, or combinations

                        constitute illegal and unreasonable restraints of trade in violation of the

                        Cartwright Act, section 16720, et seq., of the California Business and

                        Professions Code;

                   c. Adjudge and decree that Defendants' contracts, conspiracies, or combinations

                        violate the Unfair Competition Law, section 17200, et seq., of the California

                        Business and Professions Code;

                   d. Award to Plaintiffs the maximum amount permitted under the relevant federal

                        antitrust law;

                   e. Award to Plaintiffs damages, trebled, in an amount according to proof pursuant

                        to section 16750, et seq., of the California Business and Professions Code;

                   f.   Award to Plaintiffs the deadweight loss (i.e. the general damage to the economy

                        of the State of California) resulting from Defendants' illegal activities;

                   g. Award to Plaintiffs restitution, including disgorgement of profits obtained by

                        Defendant as a result of their acts of unjust enrichment, or any acts in violation

                        of federal and state antitrust or consumer protection statutes and laws, including

                        section 17200, et seq., of the California Business and Professions Code;

                   h. Award to Plaintiffs pre- and post-judgment interest, and that the interest be

                        awarded at the highest legal rate from and after the date of service of the initial

                        complaint in this action;

                   1.   Award Plaintiffs the maximum civil penalties under section 17206 of the

                        California Business and Professions Code for each violation of California



D81/ 122455016.1                                        19
  Case 2:21-cv-11524-RHC-APP ECF No. 1, PageID.20 Filed 06/29/21 Page 20 of 21




                        Business and Professions Code section 17200, et seq., as set forth in this

                        Complaint;

                   J.   Award Plaintiffs the maximum fines and civil penalties under section 16755 of

                        the California Business and Professions Code for each violation of California

                        Business and Professions Code section 16720, et seq., as set forth in this

                        Complaint;

                   k. Enjoin and restrain, pursuant to federal and state law, Defendants, their

                        affiliates, assignees, subsidiaries, successors, and transferees, and their officers,

                        directors, partners, agents and employees, and all other persons acting or

                        claiming to act on their behalf or in concert with them, from continuing to

                        engage in any anticompetitive conduct and from adopting in the future any

                        practice, plan, program, or device having a similar purpose or effect to the

                        anticompetitive actions set forth above;

                   l.   Award to Plaintiffs their costs, including reasonable attorn~ys' fees; and

                   m. Order other legal and equitable relief as it may deem just and proper, including

                        such other relief as the Court may deem just and proper to redress, and prevent

                        recurrence of, the alleged violation in order to dissipate the anticompetitive

                        effects of Defendants' violations, and to restore competition.


                                               Jury Trial Demanded


     77. Plaintiffs demand trial by jury for all causes of action, claims, or issues in this action

          which are triable as a matter of right to a jury.




DBl/ 122455016.1                                        20
  Case 2:21-cv-11524-RHC-APP ECF No. 1, PageID.21 Filed 06/29/21 Page 21 of 21



  Dated : June 29, 2021                    ROB  Bo TA
                                           Attorney General of California

                                           Isl Anik Banerjee
                                           KATHLEEN E. FOOTE
                                           Senior Assistant Attorney General
                                           WINSTON H. CHE
                                           A IK BANERJEE
                                           CA State Bar No. 236960
                                           Deputy Attorneys General
                                           300 South Spring Street, Suite 1702
                                           Los Angeles, CA 90013
                                           Tel: (213) 269-6058
                                            Anik.Banerj ee@doj.ca. gov
                                           Attorneys for Plaintiffs




D81/ 122455016.1                      21
